No.     81-87


                I N THE SUPREME COURT O THE STATE O M N A A
                                       F           F OTN

                                                  1981




STATE O P!lONTANA,
       F

                 P l a i n t i f f and A p p e l l a n t ,



HAROLD DeMERS, J e f f e r s o n County
Sheriff,

                 D e f e n d a n t and Respondent.




Appeal from:     D i s t r i c t Court o f t h e F i f t h J u d i c i a l D i s t r i c t ,
                 I n and f o r t h e County o f J e f f e r s o n , The IIonorable
                 Frank B l a i r , Judge p r e s i d i n g .


Counsel o f Record:


         For Appellant:

                 Hon. Mike G r e e l y , A t t y . G e n e r a l , H e l e n a , Montana
                 P a t r i c k F. F l a h e r y , County A t t o r n e y , B o u l d e r ,
                 Montana


         F o r Respondent :

                 Gene P i c o t t e , C l a n c y , Montana




                                           S u b m i t t e d on B r i e f s :   May 1, 1 9 8 1

                                                               Decided:         JUN 2 ]%IF



Filed:   dl&! 2 I?@
Mr. Chief J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of t h e
Court.

            I n a n a c t i o n by t h e S t a t e a g a i n s t t h e J e f f e r s o n County
s h e r i f f s e e k i n g t r e b l e damages f o r r e c e i v i n g p r o h i b i t e d f e e s , t h e

D i s t r i c t C o u r t g r a n t e d d e f e n d a n t s h e r i f f summary j u d g m e n t .        The
S t a t e appeals.         We affirm.
            The s a l i e n t f a c t s d i s c l o s e t h a t o n J a n u a r y 20, 1 9 8 1 , t h e
J e f f e r s o n C o u n t y a t t o r n e y f i l e d a c o m p l a i n t i n t h e name o f t h e

S t a t e o f Montana a g a i n s t t h e J e f f e r s o n C o u n t y s h e r i f f , a l l e g i n g
t h a t t h e s h e r i f f had r e c e i v e d and a p p r o p r i a t e d t o h i s own u s e a

c h e c k f o r $100 d r a w n on S t a t e P r i s o n f u n d s i n v i o l a t i o n o f sec-
t i o n 7-4-2519,        MCA.       I t a p p e a r s from d o c u m e n t s a t t a c h e d t o t h e

c o m p l a i n t t h a t t h e c h e c k was p a y a b l e t o " H a r o l d DeMersn and
was s e n t t o t h e s h e r i f f as r e w a r d money f o r costs r e l a t e d to

t h e s e a r c h and a p p r e h e n s i o n o f a n e s c a p e e from t h e S t a t e
P r i s o n who w a s c a p t u r e d n e a r Gold C r e e k i n P o w e l l C o u n t y ,
Montana.         The c o m p l a i n t s o u g h t judgment t h a t t h e s h e r i f f had
r e c e i v e d t h e $100 r e w a r d i n v i o l a t i o n o f s e c t i o n 7-4-2519,
MCA,    and t h a t t h e s h e r i f f r e p a y t r e b l e t h e amount r e c e i v e d

to the S t a t e Prison.             I t a p p e a r s from a r e c e i p t a t t a c h e d to

t h e c o m p l a i n t t h a t t h e s h e r i f f had r e f u n d e d t h e $ 1 0 0 t o t h e
S t a t e P r i s o n p r i o r to t h e f i l i n g of t h e c o m p l a i n t .
            The g i s t o f t h e s h e r i f f ' s a n s w e r t o t h e c o m p l a i n t w a s a

d e n i a l o f t h e a l l e g e d v i o l a t i o n , c o u p l e d w i t h a claim t h a t t h e
money w a s s e n t t o him as a r e w a r d f o r h i s p e r s o n a l u s e .

            The s h e r i f f s u b m i t t e d a n a f f i d a v i t g i v i n g h i s v e r s i o n o f

t h e f a c t s and moved f o r summary j u d g m e n t .                The S t a t e c o u n t e r e d
w i t h a n a f f i d a v i t o f t h e c o u n t y a t t o r n e y g i v i n g h i s v e r s i o n of
t h e f a c t s and s e e k i n g a c o n t i n u a n c e o f t h e h e a r i n g o n t h e
s h e r i f f ' s m o t i o n f o r summary j u d g m e n t t o e n a b l e him to u t i l i z e
d i s c o v e r y p r o c e d u r e s t o e x t r a c t f u r t h e r f a c t s from r e l u c t a n t
witnesses.

           W e need n o t d e t a i l t h e e v i d e n t i a r y f a c t s d i s c l o s e d by
these af f i d a v i t s    .   W e n o t e , however, t h a t t h e opposing a f f i d a v i t s
o f t h e c o u n t y a t t o r n e y on t h e o n e hand and t h e s h e r i f f o n t h e
o t h e r , d i s c l o s e f a c t u a l d i s p u t e s c o n c e r n i n g w h e t h e r t h e money was

s e n t to t h e s h e r i f f f o r h i s personal use, whether t h e s h e r i f f

u s e d J e f f e r s o n C o u n t y v e h i c l e and e q u i p m e n t i n s e a r c h i n g f o r and
a p p r e h e n d i n g t h e e s c a p e e , and w h e t h e r t h e s h e r i f f was a c t i n g i n

t h e p e r f o r m a n c e o f h i s o f f i c i a l d u t i e s o r s i m p l y as a p r i v a t e
c i t i z e n i n s e a r c h i n g f o r and a p p r e h e n d i n g t h e e s c a p e e .
            On F e b r u a r y 23, 1 9 8 1 , t h e D i s t r i c t C o u r t d e n i e d t h e

S t a t e ' s motion f o r a c o n t i n u a n c e , heard oral argument on t h e
d e f e n d a n t ' s m o t i o n f o r summary j u d g m e n t , and g r a n t e d d e f e n d a n t
s h e r i f f a summary j u d g m e n t .        The S t a t e h a s a p p e a l e d from t h e sum-

mary judgment i n f a v o r of t h e s h e r i f f .
            W e f r a m e t h e i s s u e s o n a p p e a l i n t h i s manner:

            (1) Was t h e r e w a r d money a p r o h i b i t e d " f e e " u n d e r s e c t i o n

7-4-2519,         MCA?
            (2)      Did a g e n u i n e i s s u e of m a t e r i a l f a c t p r e c l u d e summary
j udgmen t ?

            (3)     Did t h e D i s t r i c t C o u r t err i n d e n y i n g t h e S t a t e a

continuance?
            The c o u n t y a t t o r n e y c o n t e n d s t h a t t h e r e w a r d money i s

a f e e as t h a t term is u s e d i n s e c t i o n 7-4-2519,                   MCA,     and i t s
r e c e i p t by t h e s h e r i f f and a p p r o p r i a t i o n to h i s own u s e is
p r o h i b i t e d by t h a t s t a t u t e .   H e c i t e s S t a t e v.    Story (1917),
5 3 Mont. 573, 1 6 5 P. 748, as t h e l e a d i n g Montana case f o r
t h e p r o p o s i t i o n t h a t a n y money c o l l e c t e d by a p u b l i c o f f i c e r
from any s o u r c e whatever w i t h o u t a u t h o r i t y of l a w is prohi-
bited.        The S t a t e a l s o c i t e s S t a t e ex r e l . H o l t v. D i s t r i c t
C o u r t ( 1 9 3 6 ) , 1 0 3 Mont. 4 3 8 , 6 3 P.2d 1 0 2 6 and S t a t e ex r e l .
M a t s o n v. O'Hern ( 1 9 3 7 ) , 1 0 4 Mont. 1 2 6 , 6 5 P.2d 619, i n sup-
p o r t o f i t s c o n t e n t i o n t h a t t h e word " f e e " i n s e c t i o n

7-4-2519,         MCA,    e n c o m p a s s e s t h e r e w a r d money i n t h i s case.
            The s t a t u t e t h a t t h e s h e r i f f is a l l e g e d to h a v e
violated provides :
            " P r o h i b i t i o n upon r e c e i v i n g -- . The
                                                             other fees
            o f f i c e r s named a b o v e may r e c e i v e no o t h e r f e e s
            f o r a n y s e r v i c e s p e r f o r m e d by them i n a n y a c t i o n
            o r p r o c e e d i n g or f o r t h e p e r f o r m a n c e o f a n y ser-
            v i c e f o r w h i c h f e e s are a l l o w e d , and t h e p a r t y
            d e m a n d i n g or r e c e i v i n g a n y f e e s n o t h e r e i n
            a l l o w e d is l i a b l e t o r e f u n d t h e same t o t h e
            p a r t y a g g r i e v e d , w i t h t r e b l e t h e amount as
            damages, i n a d d i t i o n to costs of s u i t . "                 Section
            7-4-2519,           MCA.

            T h i s s t a t u t e i s found i n p a r t 25 o f T i t l e 7 o f t h e Montana
Code A n n o t a t e d r e l a t i n g t o c o m p e n s a t i o n and o f f i c i a l f e e s of
county o f f i c e r s .       T h i s s e c t i o n of t h e Code s e t s up s a l a r y s c h e d u -
l e s f o r c o u n t y o f f i c e r s and d e p u t i e s ; p r o v i d e s f o r m n t h l y a f f i d a -
v i t s b y e a c h c o u n t y o f f i c e r o f t h e f e e s he h a s c o l l e c t e d , m o n t h l y
r e m i t t a n c e o f s u c h f e e s t o t h e c o u n t y t r e a s u r e r , and a p o s t i n g b y
e a c h county o f f i c e r of t h e f e e s allowed by l a w ; p r o v i d e s t h a t

e a c h c o u n t y o f f i c e r may r e c e i v e no o t h e r f e e s f o r h i s s e r v i c e s i n
a n y a c t i o n or p r o c e e d i n g or f o r t h e p e r f o r m a n c e of a n y s e r v i c e
f o r w h i c h f e e s a r e a l l o w e d i n t h e q u o t e d s t a t u t e ; and f i n a l l y

p r o v i d e s t h a t upon c o n v i c t i o n o f r e c e i v i n g i l l e g a l f e e s or

f a i l i n g t o account f o r f e e s c o l l e c t e d , t h e county o f f i c e r ' s
o f f i c e m u s t b e d e c l a r e d v a c a n t and a s u c c e s s o r a p p o i n t e d .
            I n d e t e r m i n i n g t h e meaning o f t h e term " f e e s " i n s e c t i o n
7-4-2519,         MCA,    t h e s e c t i o n o f t h e Code summarized i n t h e p r e -

c e d i n g p a r a g r a p h m u s t be r e a d i n t h e c o n t e x t o f o t h e r s e c t i o n s o f
t h e Code d e a l i n g w i t h f e e s a u t h o r i z e d to be c h a r g e d and c o l l e c t e d
by county o f f i c e r s .         T h i s e n a b l e s u s t o c o n s t r u e and i n t e r p r e t

t h e Code as a homogenous w h o l e g i v i n g e f f e c t t o e a c h p r o v i s i o n
thereof r a t h e r than interpreting a s p e c i f i c s t a t u t e i n i s o l a t i o n
w i t h o u t r e f e r e n c e to o t h e r r e l a t e d s t a t u t e s .   Montana A s s ' n o f
Tobacco       &   Candy D i s t r i b u t o r s v. S t a t e Bd. of E q u a l i z a t i o n ( 1 9 7 0 ) ,
1 5 6 Mont. 1 0 8 , 476 P.2d 775.
            The f e e s a u t h o r i z e d b y law t o be c h a r g e d and c o l l e c t e d b y

t h e s h e r i f f are e x p r e s s l y s e t f o r t h i n s e c t i o n s 7-32-2141           and
7-32-2142,         MCA.      They i n c l u d e a f e e o f $ 2 f o r s e r v i n g a summons
and c o m p l a i n t on e a c h d e f e n d a n t ; a f e e o f $ 2 f o r s e r v i n g a b o d y

a t t a c h m e n t o r o r d e r of arrest; a f e e of $2 f o r s e r v i n g an
a f f i d a v i t , o r d e r and u n d e r t a k i n g i n claim and d e l i v e r y ; a f e e of
$ 1 f o r s e r v i n g a s u p o e n a on a w i t n e s s ; a f e e o f $ 4 f o r s e r v i n g a

w r i t o f p o s s e s s i o n o r r e s t i t u t i o n ; a f e e of $5 f o r t r i a l of t h e
r i g h t o f p r o p e r t y o r damages; a f e e o f $ 2 f o r t a k i n g               bond o r

u n d e r t a k i n g ; a f e e o f $ 2 f o r s e r v i n g e v e r y n o t i c e , r u l e or o r d e r ;

a f e e o f 25 c e n t s p e r p a g e f o r a c o p y o f a n y w r i t , p r o c e s s or
o t h e r p a p e r demanded o r r e q u i r e d by l a w ; a f e e of $ 2 e x c l u s i v e o f
p u b l i c a t i o n costs f o r a d v e r t i s i n g any p r o p e r t y f o r sale on

e x e c u t i o n , u n d e r a n y j u d g m e n t , o r u n d e r a n y o r d e r o f s a l e ; and a
f e e t o be f i x e d by t h e c o u r t or j u d g e f o r t a k i n g , k e e p i n g or p r e -
s e r v i n g p r o p e r t y under attachment, e x e c u t i o n , or o t h e r p r o c e s s .

           T h e s e a r e t h e " f e e s n r e f e r r e d to i n s e c t i o n 7-4-2519,               MCA.

When a b r o a d e r and more i n c l u s i v e p r o h i b i t i o n w a s i n t e n d e d by t h e
l e g i s l a t u r e , a p p r o p r i a t e language s i g n i f y i n g such i n t e n t w a s

used.      For example, s e c t i o n 7-4-2511(a),                    MCA,    p r o v i d e s t h a t no
s a l a r i e d c o u n t y o f f i c e r may r e c e i v e f o r h i s own u s e " a n y f e e s ,

p e n a l t i e s , o r e m o l u m e n t s o f a n y k i n d " and s e c t i o n 7-4-2512,          MCA,

p r o v i d e s t h a t t h e monthly af f i d a v i t of county o f f i c e r s f i l e d w i t h
t h e c o u n t y t r e a s u r e r m u s t i n c l u d e a t r u e s t a t e m e n t i n d e t a i l "of
a l l f e e s and c o m p e n s a t i o n s o f e v e r y k i n d and n a t u r e f o r o f f i c i a l

s e r v i c e s rendered."         The s h e r i f f is n o t c h a r g e d w i t h v i o l a t i o n of

e i t h e r of these s t a t u t e s i n t h i s action.
           A d d i t i o n a l l y , t h e r e is a s p e c i f i c s t a t u t e d e a l i n g w i t h

e n t i t l e m e n t o f t h e s h e r i f f t o r e w a r d money.         S e c t i o n 7-32-2301,
MCA.     T h i s s t a t u t e u s e s t h e t e r m " r e w a r d " and d o e s n o t c o n t a i n
any reference t o "fees."                  I t a u t h o r i z e s t h e Board of County

C o m m i s s i o n e r s t o o f f e r a r e w a r d n o t e x c e e d i n g $500 f o r t h e a p p r e -
h e n s i o n and c o n v i c t i o n of a n y p e r s o n c o m m i t t i n g a f e l o n y i n t h e
c o u n t y and p r o v i d e s t h a t " i n no case s h a l l t h e           . . . sheriff . . .
b e e n t i t l e d to a n y p a r t o f s u c h r e w a r d    .I1    Although t h i s s t a t u t e
d o e s n o t a p p l y t o a r e w a r d f r o m t h e S t a t e P r i s o n , it i n d i c a t e s a
l e g i s l a t i v e i n t e n t t o t r e a t r e w a r d s s p e c i f i c a l l y and

i n d e p e n d e n t l y a p a r t from s h e r i f f   I s   " f e e s " a u t h o r i z e d by l a w .
            S t o r y , s u p r a , c i t e d by t h e S t a t e , d o e s n o t s u p p o r t t h e a r g u m e n t
t h a t " f e e s " as used i n s e c t i o n 7-4-2519,                  MCA,     i n c l u d e s reward
money.       T h a t case i n v o l v e d a n a c t i o n t o remove a c o u n t y com-
m i s s i o n e r from o f f i c e f o r c h a r g i n g t h e county $8 p e r day f o r
a t t e n d i n g t o t h e b u s i n e s s o f t h e c o u n t y and $ 8 p e r d a y f o r

i n s p e c t i n g and o v e r s e e i n g r o a d work.          The c o u n t y c o m m i s s i o n e r was
c h a r g e d u n d e r s e c t i o n 9006, R.C.M.             1907.      This statute was
e n t i t l e d "Removal o f p u b l i c o f f i c e r s b y summary p r o c e e d i n g s " and
g e n e r a l l y p r o v i d e d f o r t r i a l and r e m o v a l from o f f i c e o f a p u b l i c
o f f i c e r f o u n d g u i l t y o f c h a r g i n g and c o l l e c t i n g i l l e g a l f e e s f o r

s e r v i c e s r e n d e r e d o r r e f u s a l or n e g l e c t to p e r f o r m t h e d u t i e s of

h i s o f f ice.      I t is n o t a p r e d e c e s s o r o f s e c t i o n 7-4-2519,                MCA,

w h i c h t h e s h e r i f f is a l l e g e d to h a v e v i o l a t e d i n t h i s case.                 The
m e a n i n g o f t h e word " f e e s " i n t h a t s t a t u t e is a f a r c r y from t h e

m e a n i n g o f t h e term " f e e s n i n s e c t i o n 7-4-2519,                 MCA.      Quite the
contrary.          S t o r y r e c o g n i z e d t h e d i f f e r e n c e i n meaning be t w e e n t h e
term " f e e s " as used i n d i f f e r e n t s t a t u t e s b y t h i s l a n g u a g e :
           "On t h e c o n t r a r y , w e f i n d i n t h e C h a p t e r o n
           ' S a l a r i e s and F e e s o f O f f i c e r s t        ...
           is used i n a l m o s t e v e r y p o s s i b l e s e n s e .
                                                                         t h a t it
                                                                              For
           example:         ...    in section              ... 3 1 4 9 , [now sec-
           t i o n 7-4-2519, MCA] a n d o t h e r s it i m p o r t s s p e c i -
           f i c c h a r g e s t o be c o l l e c t e d from p r i v a t e
           individuals for particular services
           s u p r a , 53 Mont. a t 578, 1 6 5 P. a t 750-751.
                                                                             . . ."
                                                                                  Story,


           N e i t h e r H o l t n o r Matson i s g e r m a n e to t h e meaning o f t h e

term " f e e s " as used i n s e c t i o n 7-4-2519,                     MCA.      Halt, l i k e S t o r y ,

i n v o l v e d i n t e r p r e t a t i o n o f t h e t e r m " f e e s " as used i n t h e same
s t a t u t e d e a l i n g w i t h r e m o v a l o f p u b l i c o f f i c e r s by summary p r o -
c e e d i n g s and is i n a p p l i c a b l e to t h i s case f o r t h e same r e a s o n s .
M a t s o n r e l a t e s to t h e meaning o f t h e t e r m " f e e s n i n a n o t h e r
context.

            F i n a l l y , t h e p l a i n l a n g u a g e o f s e c t i o n 7-4-2519,            MCAI
i n d i c a t e s t h a t it d o e s n o t i n c l u d e r e w a r d s .    Its language l i m i t s

i t s a p p l i c a t i o n t o f e e s f o r s e r v i c e s p e r f o r m e d by t h e s h e r i f f " i n
a n y a c t i o n or p r o c e e d i n g " or " f o r t h e p e r f o r m a n c e o f a n y s e r v i c e s

f o r w h i c h f e e s a r e a l l o w e d .I1    The s e a r c h f o r and a p p r e h e n s i o n of a

S t a t e P r i s o n e s c a p e e i n a n o t h e r c o u n t y c a n h a r d l y be s a i d to be a
s e r v i c e p e r f o r m e d by t h e s h e r i f f " i n a n y a c t i o n o r p r o c e e d i n g " .

N e i t h e r c a n it be s a i d t h a t t h e s h e r i f f ' s p a r t i c i p a t i o n i n t h e
c a p t u r e o f t h e e s c a p e e is " t h e p e r f o r m a n c e o f a n y s e r v i c e f o r which
f e e s are a l l o w e d . "     The l a n g u a g e o f t h e s t a t u t e c o u l d n o t a p p l y t o
t h e r e w a r d i n t h i s case.
           F o r t h e f o r e g o i n g r e a s o n s , w e h o l d t h a t t h e term " f e e s " as
u s e d i n s e c t i o n 7-4-2519,         MCA,     is l i m i t e d t o c h a r g e s a u t h o r i z e d

b y l a w t o be made by t h e s h e r i f f f o r t h e p e r f o r m a n c e of s p e c i f i c
s e r v i c e s e n u m e r a t e d i n s e c t i o n s 7-32-2141       and 7-32-2142,           MCA.         It

d o e s n o t r e f e r t o o r i n c l u d e r e w a r d money.           Since section

7-4-2519,        MCA,     i s t h e o n l y s t a t u t e t h e s h e r i f f was c h a r g e d w i t h

v i o l a t i n g , t h e s h e r i f f was e n t i t l e d t o summary j u d g m e n t as a
matter o f l a w .

           The s e c o n d i s s u e i s w h e t h e r summary j u d g m e n t is p r e c l u d e d
b y t h e e x i s t e n c e o f a g e n u i n e i s s u e o f material f a c t .             W e have

p r e v i o u s l y noted i n t h i s o p i n i o n t h a t f a c t u a l i s s u e s are p r e s e n t
i n t h i s case.        T h e s e i s s u e s c o n c e r n w h e t h e r t h e r e w a r d money was

s e n t to t h e s h e r i f f f o r h i s personal use, whether t h e county
v e h i c l e and e q u i p m e n t were used i n t h e s e a r c h f o r and a p p r e h e n -

s i o n o f t h e e s c a p e e , and w h e t h e r t h e s h e r i f f was a c t i n g i n h i s
o f f i c i a l c a p a c i t y or as a p r i v a t e c i t i z e n .      None o f t h e s e are
" m a t e r i a l f a c t s v v w i t h i n t h e meaning of R u l e 5 6 , M.R.Civ.P.,
p r e c l u d i n g summary j u d g m e n t .      W h a v e h e l d t h a t t h e r e w a r d money
                                                    e
i s n o t a f e e as t h a t t e r m is used i n s e c t i o n 7-4-2519,                     MCA,     the
o n l y s t a t u t e t h e s h e r i f f is a l l e g e d to h a v e v i o l a t e d .      Thus t h e
f o r e g o i n g f a c t u a l i s s u e s are n o t m a t e r i a l to a d e c i s i o n i n t h i s
case as t h e i r r e s o l u t i o n c o u l d n o t a f f e c t t h e r e s u l t .
           The f i n a l i s s u e is w h e t h e r t h e D i s t r i c t C o u r t e r r e d i n
d e n y i n g t h e S t a t e a c o n t i n u a n c e to p u r s u e d i s c o v e r y p r o c e d u r e s to
s e c u r e f u r t h e r f a c t s from r e l u c t a n t w i t n e s s e s .   I n view of o u r

p r e v i o u s h o l d i n g t h a t r e w a r d money is n o t a f e e w i t h i n t h e

m e a n i n g o f 7-4-2519,         MCA,    t h e development of f u r t h e r f a c t s c o u l d
n o t c h a n g e t h e r e s u l t i n t h i s case and t h e S t a t e c o u l d n o t h a v e
b e e n p r e j u d i c e d by d e n i a l o f f u r t h e r d i s c o v e r y o f f a c t s .   This

case t u r n s o n t h e l a w , n o t o n t h e f a c t s , and no amount o f d i s c o -
very could af f e c t the r e s u l t .

           Affirmed.


                                                 Chief J u s t i c e